DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 9/16/22.
Claims 1-7, 9, 10, 13-16 are pending and have been examined on the merits.  Claims 8, 11, and 12 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/22 has been entered.  
  Withdrawn Rejections
The 103(a) rejections under Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract) and Kim et al (US 2017/0020161) have been withdrawn but new art has been applied as discussed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106520642) Machine Translation 3/2017 in view of  Kang et al. (US 2016/0015055), and Wang et al. Chapter 18. Solid State Fermentation and its Applications 2007.
Regarding Claim 1:  Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract; ].  Zhang discloses that the process improves nutrient absorption and increases the reducing sugar yield [abstract].  Zhang discloses that the galactomannan in the guar is decomposed [pg. 3].
Although Zhang does not disclose that the indigestible oligosaccharides are reduced, it does disclose that the reducing sugars are increased.  Reducing sugars are sugars like glucose, galactose, fructose and they are well known to be digestible.  Therefore Zhang can be said to result in a reduced amount of indigestible oligosaccharide. 
Further, since Zhang ferments the same substrate with the same recited bacteria, it would have been obvious that the fermentation would have resulted in the same property which is the fermented guar meal with reduced quantities of indigestible oligosaccharides. 
Zhang does not disclose that the guar meal is pretreated.
Zhang does not explicitly disclose solid state fermentation.
Kang discloses a method of making fermented soybean meal as feed [abstract; 0005].  Kang discloses heat treating soybean meal; inoculating the heat treated soybean meal with Bacillus strain; and solid culturing of the pretreated soybean with the Bacillus strain [0018; 0019; 0025]. 
Wang discloses that solid state fermentation is advantageous in that it is cost effective, uses less energy, increases productivity, and results in higher product concentrations, among other advantages [abstract; Table 4].
At the effective filing date of the invention it would have been obvious to modify the method of Kang to pretreat the guar and soybean meal as in Kang in order to remove germs (cleanse or sterilize) from the substrate material that may impede fermentation of the substrate by the Bacillus sp.
Further, it would have been obvious to modify the method of Zhang to ferment the guar soybean meal using solid state fermentation as in Kang since solid state fermentation would be advantageous in being lower cost, increasing productivity, and the increased concentrations of fermentation products. 
Regarding Claim 2:  Zhang as modified discloses as discussed above in claim 1. Zhang does not disclose wherein the pretreatment step of step (1) includes the steps of (1-1) adding water to the guar meal to control a water content thereof; (1-2) heat-treating the water content-controlled guar meal; and (1-3) cooling the heat-treated guar meal. 
Kang discloses the steps of adding water to soybean meal; heat-treating the soybean meal; and cooling the heat-treated soybean meal before fermentation [0018; 0023; 0036].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include where the pretreatment includes the water adding, heat treating and cooling steps of Kang in order to prepare the substrate and make it suitable for fermentation.
Regarding Claim 3:  Zhang as modified discloses as discussed above in claim 2.  Zhang does not disclose wherein the water content of the guar meal after the step (1-1) is 40% to 45%.   Kang discloses wherein the water content of soybean meal after the step of adding water is 40% to 60% [0019].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include the water content as in Kang in order to attain the desired hydration level for fermentation.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Kang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 4:  Zhang as modified discloses as discussed above in claim 2.  Zhang does not disclose wherein the cooling of the step (1-3) is to perform cooling to a temperature at which solid-state fermentation is possible.  
Kang discloses wherein the heat treatment of the step is performed at 70°C to 130°C [0019] and specifically 90°C to 95°C [0036].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include the treatment at a temperature as disclosed in Kang in order to attain the desired level of cleansing of the substrate.
Regarding Claim 5:  Zhang as modified discloses as discussed above in claim 2.  Kang discloses wherein the cooling of the step is performed by cooling to a temperature where proliferation of fermenting microorganisms can be included [0023].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include cooling as disclosed in Kang in order get the substrate to a temperature suitable to promote fermentation.
Regarding Claim 6:  Zhang as modified discloses as discussed above in claim 2.  Kang discloses wherein solid-state fermenting is performed at a temperature of 20°C to 50°C for 12 hours to 72 hours [0026] and specifically 37°C for 24 hours [0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include the fermentation at the time and temperature as disclosed in Kang in order suitably fermented the substrate.
Regarding Claim 9:  Zhang as modified discloses as discussed above in claim 1.  Zhang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Although Zhang as modified does not explicitly disclose the recitation of claim 9, it would have been obvious that since the guar meal undergoes the same treatment that the features of the guar meal would have been the same.  Further,“products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 10:  Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract; ].  Zhang discloses that the process improves nutrient absorption and increases the reducing sugar yield [abstract].  Zhang discloses that the galactomannan in the guar is decomposed [pg. 3].
Although Zhang does not disclose that the indigestible oligosaccharides are reduced, it does disclose that the reducing sugars are increased.  Reducing sugars are sugars like glucose, galactose, fructose and they are well known to be digestible.  Therefore Zhang can be said to result in a reduced amount of indigestible oligosaccharide and that the reduction of indigestible oligosaccharides would have been an obvious result. 
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 10 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 13:  Zhang discloses as discussed above in claim 10.  Zhang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Although Zhang does not explicitly disclose the recitation of claim 13, “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 14:  Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract].  Zhang discloses the fermented guar soybean meal in animal feed [abstract].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 14 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106520642) Machine Translation 3/2017 in view of  Kang et al. (US 2016/0015055), and Wang et al. Chapter 18. Solid State Fermentation and its Applications 2007 as applied to claim 1 above and in further view of Kim et al. (US 2017/0020161).
Regarding Claim 7:  Zhang as modified discloses as discussed above in claim 1.  
Zhang does not explicitly disclose pulverizing the dried fermented meal.
Kim discloses drying and then grinding (synonymous with pulverizing) a fermented corn gluten meal in a hammer mill [0057].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhang to include the explicit step of grinding as in Kim in order to further reduce the particle size of the meal.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106520642) Machine Translation 3/2017 in view of  Kang et al. (US 2016/0015055), and Wang et al. Chapter 18. Solid State Fermentation and its Applications 2007 as applied to claim 14 and in further view of Soerensen et al. (WO 2009/074685).
Regarding Claim 15:  Zhang discloses as discussed above in claim 14.  Zhang does not disclose further comprising any one enzyme selected from the group consisting of galactomannanase, cellulase, and glucanase.
Soerensen discloses treating guar meal with Celluclast (cellulase) or a galactomannanase [pg. 2, lines 30-32 ;pg. 5, lines 16-21; pg. 9, lines 31-35; claim 9].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Zhang to include the enzyme Celluclast/cellulase or galactomannanase of Sorensen in order to produce increased nutritional value in animal feed by hydrolyzing mannan containing portions and making remaining polysaccharides more digestible [pg. 13, lines 33-37].
Regarding Claim 16:  Zhang discloses as discussed above in claim 15.  Zhang does not disclose wherein the enzyme is included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.
Soerensen discloses treating guar meal with Celluclast/celullase at 0.1 -100 FPU/ g DS [pg. 9, lines 31-35].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the enzymes of modified Zhang at the amounts as disclosed in Sorensen since it discloses these amounts as effective in hydrolyzing guar meal.
Sorensen does not explicitly disclose enzymes included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of enzyme included for hydrolyzing guar meal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Claims 1-7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0015055) in view of Zhang et al. (CN 106520642) Machine Translation 3/2017.
Regarding Claim 1:  Kang discloses a method of making fermented soybean meal as feed [abstract; 0005].  Kang discloses heat treating soybean meal; inoculating the heat treated soybean meal with Bacillus strain; a solid culturing of the pretreated soybean with the Bacillus strain [0018; 0019].  Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose guar meal.
Kang does not disclose B. amyloliquefaciens.
Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract].  Zhang discloses that the process improves nutrient absorption and increases the reducing sugar yield [abstract].  Zhang discloses that the galactomannan in the guar is decomposed [pg. 3].
Although Zhang does not disclose that the indigestible oligosaccharides are reduced, it does disclose that the reducing sugars are increased.  Reducing sugars are sugars like glucose, galactose, fructose and they are well known to be digestible.  Therefore Zhang can be said to result in a reduced amount of indigestible oligosaccharide. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to substitute out the soybean meal of Kang for the guar soybean meal of Zhang due to the improved effects when added to feed [abstract].
It would have been obvious to modify the method of Kang to substitute out the Bacillus subtilis of Kang for the B. amyloliquefaciens of Zhang since Zhang discloses the high fermenting activity of B. amyloliquefaciens on guar and that it increases the protein content and lowers anti-nutritional factors [pg. 4].  There would have been advantageous properties in the meal.
Regarding Claim 2:  Kang as modified discloses as discussed above in claim 1.  Kang discloses the steps of adding water to soybean meal; heat-treating the soybean meal; and cooling the heat-treated soybean meal before fermentation [0018; 0023; 0036].  Kang was modified as discussed above to substitute out the soybean in favor of guar meal.
Regarding Claim 3:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the water content of soybean meal after the step of adding water is 40% to 60% [0019].  The soybean of Kang was substituted out for guar meal as discussed above.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Kang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 4:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the heat treatment of the step is performed at 70°C to 130°C [0019] and specifically 90°C to 95°C [0036].  
Regarding Claim 5:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein the cooling of the step is to perform cooling to a temperature where proliferation of fermenting microorganisms can be included [0023].
Regarding Claim 6:  Kang as modified discloses as discussed above in claim 2.  Kang discloses wherein solid-state fermenting is performed at a temperature of 20°C to 50°C for 12 hours to 72 hours [0026] and specifically 37°C for 24 hours [0026].
Regarding Claim 7:  Kang as modified discloses as discussed above in claim 1.  Kang discloses further comprising the step of drying and putting the dried fermented meal through a super mill after the step fermentation [Fig. 2; 0032].
Kang does not explicitly disclose pulverizing the dried fermented meal.
Kim discloses drying and then grinding (synonymous with pulverizing) a fermented corn gluten meal in a hammer mill [0057].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to include the explicit step of grinding as in Kim in order to further reduce the particle size of the meal and since Kang does disclose transferring dried fermented meal to a hammer mill which can be inferred from Kang as meaning a further grinding step.
Regarding Claim 9:  Kang as modified discloses as discussed above in claim 1.  Kang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Although Kang as modified does not explicitly disclose the recitation of claim 9, it would have been obvious that since the guar meal undergoes the same treatment that the features of the guar meal would have been the same.  Further,“products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 10:  Kang discloses a fermented soybean meal [abstract].  Kang discloses fermented soybean with the Bacillus strain [0018; 0019].  Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose fermented guar meal.
Kang does not disclose B. amyloliquefaciens.
Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract; ].  Zhang discloses that the process improves nutrient absorption and increases the reducing sugar yield [abstract].  Zhang discloses that the galactomannan in the guar is decomposed [pg. 3].
Although Zhang does not disclose that the indigestible oligosaccharides are reduced, it does disclose that the reducing sugars are increased.  Reducing sugars are sugars like glucose, galactose, fructose and they are well known to be digestible.  Therefore Zhang can be said to result in a reduced amount of indigestible oligosaccharide. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to substitute out the soybean meal of Kang for the guar soybean meal of Zhang due to the improved effects when added to feed [abstract].
It would have been obvious to modify the method of Kang to substitute out the Bacillus subtilis of Kang for the B. amyloliquefaciens of Zhang since Zhang discloses the high fermenting activity of B. amyloliquefaciens on guar and that it increases the protein content and lowers anti-nutritional factors [pg. 4].  There would have been advantageous properties in the meal.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 10 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 13:  Kang discloses as discussed above in claim 10.  Kang does not disclose wherein the fermented guar meal includes trypsin inhibitors (TI) of 30% to 50%, based on a content of trypsin inhibitors in a guar meal which does not undergo the steps (1) to (3), or the fermented guar meal includes indigestible oligosaccharides of 10% to 40%, based on a content of indigestible oligosaccharides in the guar meal which does not undergo the steps (1) to (3).
Although Kang as modified does not explicitly disclose the recitation of claim 13, “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 14:  Kang discloses a fermented soybean meal [abstract].  Kang discloses fermented soybean with the Bacillus strain [0018; 0019].  Kang discloses the fermented soybean meal as animal feed Kang discloses wherein the Bacillus strain is Bacillus subtilis [0022].
Kang does not disclose fermented guar meal.
Kang does not disclose B. amyloliquefaciens.
Zhang discloses a guar and soybean meal and further discloses fermenting the guar meal with B. amyloliquefaciens [abstract; ].  Zhang discloses that the process improves nutrient absorption and increases the reducing sugar yield [abstract].  Zhang discloses that the galactomannan in the guar is decomposed [pg. 3].
Although Zhang does not disclose that the indigestible oligosaccharides are reduced, it does disclose that the reducing sugars are increased.  Reducing sugars are sugars like glucose, galactose, fructose and they are well known to be digestible.  Therefore Zhang can be said to result in a reduced amount of indigestible oligosaccharide. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kang to substitute out the soybean meal of Kang for the guar soybean meal of Zhang due to the improved effects when added to feed [abstract].
It would have been obvious to modify the method of Kang to substitute out the Bacillus subtilis of Kang for the B. amyloliquefaciens of Zhang since Zhang discloses the high fermenting activity of B. amyloliquefaciens on guar and that it increases the protein content and lowers anti-nutritional factors [pg. 4].  There would have been advantageous properties in the meal.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 14 has been considered regarding its disclosure of  fermented guar meal and B. amyloliquefaciens.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0015055) in view of Zhang et al. (CN 106520642) Machine Translation 3/2017 as applied to claim 14 and in further view of Soerensen et al. (WO 2009/074685).
Regarding Claim 15:  Kang discloses as discussed above in claim 14.  Kang does not disclose further comprising any one enzyme selected from the group consisting of galactomannanase, cellulase, and glucanase.
Soerensen discloses treating guar meal with Celluclast (cellulase) or a galactomannanase [pg. 2, lines 30-32 ;pg. 5, lines 16-21; pg. 9, lines 31-35; claim 9].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Kang to include the enzyme Celluclast/cellulase or galactomannanase of Sorensen since Kang seeks to incorporate enzymes to further hydrolyze the guar meal to make guar meal feed and Soerensen seeks to produce increased nutritional value in animal feed by hydrolyzing mannan containing portions and making remaining polysaccharides more digestible [pg. 13, lines 33-37].
Regarding Claim 16:  Kang discloses as discussed above in claim 15.  Kang does not disclose wherein the enzyme is included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.
Soerensen discloses treating guar meal with Celluclast/celullase at 0.1 -100 FPU/ g DS [pg. 9, lines 31-35].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the enzymes of modified Kang at the amounts as disclosed in Sorensen since it discloses these as effective amounts.
Sorensen does not explicitly disclose enzymes included in an amount of 0.1 %(w/w) to 1.0 %(w/w), based on the weight of the fermented guar meal.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of enzyme included for hydrolyzing guar meal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Response to Arguments
The 103(a) rejections under Kang et al. (US 2016/0015055) in view of Yu et al. (CN105795099 Derwent Abstract) and Kim et al (US 2017/0020161) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (CN 106520642) Machine Translation 3/2017.
Further, the Examiner maintains Kang as a primary reference in the second rejection set.  The Applicants assert Kang discloses soybean meal fermented by B. subtilis and does not provide reasoning for modifying soybean meal with guar meal or the B. subtilis with B. amyloliquefaciens.  The Applicants assert that Yu does not provide motivation for the substitution and that the disclosure in Yu that fermented guar meal has increased protein content is in comparison to unfermented guar meal and not in comparison to fermented soybean meal.  
The Examiner notes that the arguments made under Kang in view of Yu and Kim have been modified and are now under Kang in view of Zhang.  The Examiner maintains Kang because it is relevant to the pre-treatment of plant substrates in preparing them for fermentation; and is relevant to the fermentation of plant substrates in the presence of Bacillus sp. using solid fermentation. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (CN106011035) discloses Bacillus amyloliquefaciens as able to degrade guar gum  [abstract; Pg. 9].  Zhao discloses the invention as applicable to food [pg. 4].
Li et al. (CN 102334601) discloses a guar meal fermented protein additive fermented by lactobacilli and S. cerevisiae [abstract; 0011].
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793